Citation Nr: 0931185	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-31 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine with spondylosis and 
spondylolisthesis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1970 to 
March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO increased a 10 
percent evaluation of traumatic arthritis of the lumbar spine 
with spondylosis and spondylolisthesis to 20 percent 
(effective December 19, 2005).  The Veteran filed a notice of 
disagreement and this appeal ensued.  

In October 2008, the Veteran testified before the undersigned 
at a videoconference hearing.  A copy of the transcript has 
been associated with the file.  


FINDING OF FACT

Traumatic arthritis of the lumbar spine with spondylosis and 
spondylolisthesis has not resulted in forward flexion of the 
thoracolumbar spine of 30 degrees or less.  Ankylosis, bed 
rest prescribed by a physician, or significant radiculopathy 
have not been shown.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for traumatic arthritis of the lumbar spine with spondylosis 
and spondylolisthesis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DC) 5003, 5235 to 5243 (2008); 
38 C.F.R. § 4.124a, DCs 8520, 8620, 8720 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In February 2006 and May 2008 letters, RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159(b) (2008).  The RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The Veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  In a July 2006 letter, the RO also notified the 
Veteran of the process by which effective dates are 
established, as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the May 2008 letter, the Veteran was informed of the 
specific notice requirements for increased rating claims as 
required by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The letter explained that the Veteran must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has; the relevant 
diagnostic code; and examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran stated several times 
that he was receiving Social Security Administration (SSA) 
disability benefits.  The RO requested records from the SSA 
in May 2008.  SSA replied the same month that the records 
could not be located "after exhaustive and comprehensive 
searches."  The Veteran was notified of this fact via a June 
2008 letter and given another opportunity to submit any SSA 
records he might have in his possession.  No records have 
been received and the Board finds that further efforts to 
obtain the SSA records would be futile.  

The Veteran has been medically evaluated twice in conjunction 
with his claim.  In May 2008 he stated he had no further 
evidence to submit.  The duties to notify and assist have 
been met.  

II. Legal Criteria 

        A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  The entire period is considered for the possibility 
of staged ratings.  Consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

	B.  The Musculoskeletal System  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain 
must be supported by pathology and shown through objective 
observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id.  

The Board must evaluate disabilities under multiple 
diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008).  

DC 5003 states that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003 (2008).  

The General Rating Formula for Diseases and Injuries of the 
Spine for diagnostic codes 5235 to 5243 provides for the 
rating of disabilities of the spine.  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the formula is as follows:  

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
the combined range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent).  38 C.F.R. § 4.71a (2008).  

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, as well as neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.  

III. Analysis

The history of the Veteran's disability shows that in October 
1992 the Veteran was service-connected for traumatic 
arthritis at the L4-L5 and L5-S1 levels with spondylosis and 
spondylolisthesis; evaluated as 10 percent disabling 
(effective August 7, 1992).  In a March 2006 rating decision 
the evaluation was increased to 20 percent disabling 
(effective December 19, 2005).  

The Veteran contends that his service-connected disability 
warrants a higher rating.  
In his December 2005 informal claim he stated that he was 
experiencing increased pain in his back.  In a March 2006 
statement, the Veteran asserted that without his currently 
prescribed drugs he would not be mobile.  In May 2008, the 
Veteran explained further that he had experienced "back 
attacks" since separating from service and felt he should 
receive a higher rating because he was worried his back was 
going to worsen in time.  

At the October 2008 Board hearing, the Veteran asserted that 
pain from his back radiated down his legs.  (Transcript, p 
4.)  He said he was confined to bed five to six days of the 
year.  (Transcript, p 5.)  In closing the hearing, his 
representative stated that the Veteran received his last VA 
examination in February 2006 and a CAT scan in August 2006.  
(Transcript, p 10.)  As a result, the representative 
requested the Veteran be given a new examination.  Id.  The 
Veteran asserted also that the February 2007 examination was 
inadequate.  (Transcript, p 11.)  

In August 2004, the Veteran reported neck and back pain with 
stiffness at an initial VA appointment.  A VA medical record 
from December 2004 shows the Veteran received a new back 
brace from physical therapy.  

November 2005 VA primary care follow up and annual 
appointment records show the Veteran complained of chronic 
low back pain with right thigh numbness.  This problem was 
described as "intermittent."  Upon neurologic examination 
the cranial nerves were intact bilaterally.  All sensation 
and deep tendon reflexes were intact.  Increased medication 
and returning to physical therapy were options discussed with 
the Veteran.  

At the February 2006 VA examination, the examiner took the 
Veteran's clinical history and reviewed it.  The Veteran 
described himself as disabled due to a knee condition.  He 
stated he could walk less than one block before he 
experienced pain without radiation to the legs.  He 
complained of numbness and flare-ups.  He had no 
incapacitating episodes in the last year.  Occasionally he 
used a cane.  He fell a number of times because of pain in 
his back and his unsteady gait.  He was able to complete 
activities of daily living without limitation or difficulty.  

Upon physical examination, loss of lordotic curve of the 
lumbar spine was noted, as was stiffness and muscle spasms.  
Active range of motion measurement of the thoracolumbar spine 
revealed the following: 

Forward flexion
0 to 80 Degrees
Extension
0 to 30 Degrees
Right lateral 
flexion
0 to 20 Degrees
Left lateral 
flexion
0 to 30 Degrees
Right lateral 
rotation
0 to 15 Degrees
Left lateral 
rotation
0 to 30 Degrees

Repetitive testing showed discomfort and pain for forward 
flexion, extension, left and right lateral rotation and left 
and right lateral flexion.  

Neurologic examination revealed normal sensation to gross 
touch; fine touch; indiscriminate touch; and proprioception 
of the lower extremities.  The examiner pointed out that 
although the Veteran had trace reflexes for patellar and 
Achilles reflexes bilaterally, it was symmetric (unlike his 
complaint of right leg numbness).  No evidence of significant 
atrophy or radiculopathy was noted.  Palpation to the spinous 
processes elicited no pain.  X-rays showed disc disease at 
L5-S1 with osteophyte formation.  The diagnosis was chronic 
lumbosacral strain and spasm due to traumatic arthritis L4-5 
and L5-S1.  

An August 2006 VA computed tomography (CT) scan of the lumbar 
spine showed multi-level spondylosis involving L3-4, L4-5, 
and L5-S1.  Mild bilateral facet arthritis was found at the 
L4-5 level.  The Veteran had been complaining of increased 
low back pain and was required to have advanced imaging for 
the pain management clinic.  

In October 2006, the Veteran was seen at the VA pain clinic.  
His lumbar extension was noted to be limited due to pain, the 
rest of his range of motion was described as normal.  He 
experienced no muscle tenderness to palpation.  All sensory 
testing was normal except the pinprick test showed decreased 
L5 right side distribution.  Medication increases were 
recommended.  

The Veteran was given another VA examination in February 
2007.  The examiner reviewed the claims file, interviewed the 
Veteran and conducted a physical examination.  The Veteran 
related that he had a work-related injury in 2003.  He 
reported he could no longer complete household chores that 
required standing, bending or lifting due to back pain.  He 
stated he had sharp and dull constant pain that radiates to 
both of his thighs.  The pain worsened with standing, 
bending, stooping or lifting.  The Veteran reported three 
"episodes of incapacitating low back pain" in the last year 
that required two days of bed rest.  

The Veteran's antalgic gait was due to his right knee 
condition.  The contour of his back was normal.  A moderate 
paraspinal muscle spasm was noted with pain to palpation over 
the L4-5 and L5-S1 interspace.  Range of motion was described 
as follows: 

Forward flexion
0 to 50 Degrees
Extension
0 to 10 Degrees
Right lateral 
flexion
0 to 20 Degrees
Left lateral 
flexion
0 to 20 Degrees
Right lateral 
rotation
0 to 20 Degrees
Left lateral 
rotation
0 to 20 Degrees

The Veteran had no gross dermatomal sensory loss.  X-ray 
findings showed moderate L3-4 and L4-5 lumbar degenerative 
disc disease as well as severe L5-S1 lumbar degenerative disc 
disease.  The clinical impression was lumbar degenerative 
disc disease without significant radiculopathy.  Moderate 
mechanical low back pain with loss of range of motion was 
secondary to the degenerative disc disease.  

A March 2007 VA primary care note shows the Veteran reported 
his back pain increased.  His cranial nerves and deep tendon 
reflexes were intact without focal deficits.  He had some low 
back tenderness.  

An April 2008 VA urgent care record shows the Veteran again 
reported progressively worsening subjective pain of low back 
muscles and occasional right leg numbness.  He denied 
radicular pain.  A radiology record from the same month 
showed degenerative arthritis with anterior osteophyte and 
degenerative disc disease.  The lumbarization of S1 was 
noted.  

The Veteran's disability is not exhibited by vertebral 
fracture or dislocation (DC 5235); sacroiliac injury and 
weakness (DC 5236); spinal stenosis (DC 5238); ankylosing 
spondylitis (DC 5240); or spinal fusion (DC 5241).  There is 
no showing of required bed rest prescribed by a physician due 
to intervertebral disc syndrome.  The diagnostic codes 
pertaining to the Veteran's disability are DC 5237 
lumbosacral (not cervical) strain; DC 5239 spondylolisthesis; 
and DC 5242 degenerative arthritis of the spine.  These 
diagnostic codes are rated under the same criteria.  
38 C.F.R. § 4.71a.  

The Board has considered the Veteran's representative's 
assertion that the Veteran should be given another VA 
examination.  At the hearing, the representative referenced 
the February 2006 examination; the Veteran was given a more 
recent examination in February 2007.  The representative may 
have meant to request a newer examination than February 2007, 
regardless, the Board finds that the February 2007 
examination adequately addresses the Veteran's current 
condition.  No treatment records after the February 2007 
examination show objective findings of a worsening of the 
Veteran's condition.  The Board also does not agree with the 
Veteran's assertion at the October 2008 Board hearing 
(Transcript, p 11.) that the February 2007 VA examination was 
not adequate.  The February 2007 examiner interviewed and 
observed the Veteran, reviewed his claims file and 
interpreted X-rays.  The Board finds the examiner provided a 
well-reasoned opinion supported by a thorough examination.  

Based on the evidence in the file, the Board finds that a 
higher evaluation for traumatic arthritis of the lumbar spine 
with spondylosis and spondylolisthesis in excess of 
20 percent is not warranted.  There was no evidence in any of 
the VA examinations or VA medical records that the Veteran 
has unfavorable ankylosis of the entire thoracolumbar spine 
or forward flexion of 30 degrees or less.  38 C.F.R. § 4.71a.  
Additionally, the criteria for a separate evaluation for 
neurological deficits are also not met; although the Veteran 
reported numbness to his leg, both the February 2007 and 
February 2006 examiners found no objective signs of 
radiculopathy.  38 C.F.R. § 4.124a.  In April 2008, the 
Veteran denied radicular pain.  

The Board has considered the Veteran's arthritis in his back.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint group or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  Id.  In 
this case, as the Veteran is currently receiving a 
compensable evaluation for limitation of motion of the spine 
under the general rating formula, arthritis does not provide 
a basis to increase the Veteran's evaluation.  

The Board has considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Functional 
loss due to pain must be supported by pathology and shown 
through objective observation.  Johnston v. Brown, 10 Vet. 
App. at 84-85.  At the February 2006 examination, the 
examiner found that the Veteran's range of motion was 
affected by repetition of use.  Considering this effect, 
there is still no probative evidence that the low back 
disability is to such a degree to warrant an increased 
rating.  There are insufficient objective findings of 
deformity; incoordination; atrophy; and inflammation or 
swelling on use.  See 38 C.F.R. § 4.45.  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart, 21 Vet. App. at 509-510.  However, 
the record does not support the assignment of different 
percentage evaluations during the time period on appeal.  The 
Veteran has been given an increased rating to 20 percent, 
effective the date of the receipt of his claim.  He is not 
entitled to receive a staged rating beyond that increase.  

As for extraschedular consideration, there is no evidence 
that the Veteran's low back disability requires frequent 
hospitalization or has shown marked interference with the 
Veteran's occupation, as required by 38 C.F.R. § 3.321 
(b)(1).  A referral for consideration of an extraschedular 
rating is not warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine with spondylosis and 
spondylolisthesis in excess of 20 percent is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


